Title: To Thomas Jefferson from Arthur S. Brockenbrough, 28 October 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir
University of Va
Oct 28 1824
I herewith return you the papers left with me after the last meeting of the Visitors with a copy of the Proctors account made out since for you to retain—I must beg permission to call your attention to the price fixed on for the board of the students, I fear the low rate of board the first year will have a tendancy to deter those that we should like to engage in it from offering their services—the first year the expence of moving and making many little fixtures will be attended with considerable expence, therefore would it not be better to increase the board to $12 ⅌ month or $120 ⅌ Anno again untill gardens &c for a regular supply of vegetables &c are established in the neighbourhood, living will be much higher, than it will be here after when the supplies will be more regular—some of the best candidates we have for the Hotels talk of declining, as you will probably have it, in your power to form a board in a few days, if it is necessary to regulate the board at all, I really  think it had better be increased a little than to remain at what it was fixed at, at the last meetingI am sir respectfully your Obt srvtA. S. Brockenbrough Proctor